Gabrielli, J.
Appeal from a decision of the Unemployment Insurance Appeal Board filed December 4, 1967 disqualifying claimant from unemployment insurance benefits on the ground he was unavailable for employment. The record supports the finding of the board that the claimant’s job efforts were not only meager but also unrealistic in scope. The question of whether a claimant has made sufficient efforts to meet the statutory test of availability for employment is factual and within the sole province of the board if its determination is, as here, supported by substantial evidence (e.g., Matter of Stuhl [Catherwood], 30 A D 2d 595). Accordingly, the decision must be affirmed. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Gabrielli, J.